DETAILED ACTION
1.	This office action is in response to communication filed on 11/17/2022. Claims 1-14 have been amended. Claims 1-20 are pending on this application.

Response to Arguments
2.	Applicant's arguments filed 11/17/2022 have been fully considered amended claims 1 and 14 have been considered but are moot because the new ground of rejection in view of Fabregas et al. Pub. No. 2013/0154866.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 2, 9, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bal et al. U.S. patent No. 9,780,803 in view of Fabregas et al. Pub. No. 2013/0154866.
Electrical Sensors/Detectors/Transducers are electronic devices that sense current, voltage, etc. and provide signals to the inputs of control devices or visual ...

    PNG
    media_image1.png
    179
    1067
    media_image1.png
    Greyscale

	
Fig. 1 of Bal et al. discloses a built-in-self-test “BIST” 10.
	Fig. 2 of Bal et al. discloses disclose digital stimuli Generator 34 in Fig. 1 to generate analog signal S 36.
	Fig. 3 of Bal et la. discloses sigma-delta analog (S) to digital (Y1) conversion circuit 38 in Fig. 1.
 	Fig. 4 of Bal et al. discloses digital recombiner and Filter 42 in Fig. 1. 
Regarding claim 1. Fig. 1 to Fig. 4 of Bal et al. discloses a method (14) for real-time (real-time of Build In SEELF-TEST “BIST” 10) diagnosing (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error… to BIST 32”) of an analog sensor (Delta Sigma analog to digital converter 48 the sensing the analog signal  S 36), the method (14) comprising: receiving, during a measurement mode (Built In Self-Test “BIST”), an analog signal (S 36) indicative of a variable (in an electronic circuit analog signal is an indicative of continuous variable signal for build-in-self-test “BIST” 10; also see variable waveform of analog signal above defined by Wikipedia ) being measured (being measured by BIST 10); converting (converting of 38) the analog signal (36 S) into digital samples (Y1) measured at an oversampling rate (Col. 6 lines 44- 45 disclose oversampling rate of Y1); pre-processing (Digital Recombination And Filter 42) the digital samples (Y1) to generate a digital output (Y3) at a target sampling rate (target sample rate of Y3; Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in  42; see Fig. 4); wherein the oversampling rate (Col. 6 lines 44-45) is N times (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) the target sampling rate (target sample rate of Y3; Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in  42; see Fig. 4) and receiving and processing a diagnostic signal (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error… to BIST 32”), during a diagnostic mode (Digital Analyzer 48), wherein a last digital output (Y3)  prior to the diagnostic mode (digital Analyze 48; Col. 4 lines 1-9) is computed (computed by 48; Col. 4 lines 1-9) from less than N  (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) previously measured digital samples (Y1).  
However, Bal et al. does not disclose the variable signal (S 36) indicative of a physical variable as claimed.
Fig. 1 of Fabregas et al.  discloses during a measurement mode, an analog signal 	(Variable of Vin from Sensor 16) indicative of a physical variable (paragraph 0018) being measured; converting (ADC 12) the analog signal into digital samples measured (output samples of ADC 12). 
Bal et al. and Fabregas et al. are common subject matter of testing for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Fabregas et al. into Bal. et al. for the purpose of providing a sensor signal indicative of a physical measured quantity of ADC (paragraph 0010 of Fabregas et al.). 

Regarding claim 2. Bal et al. combined with Fabregas et al. applied to claim 1 above, Fig. 1 of Bal et al. further discloses wherein a first digital output (X) following the diagnostic mode (digital analyzer 48) is computed (computed by 48) from less than N previously (Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in 42; see Fig. 4) measured digital samples (previous digital samples Y1).  
Regarding claim 9. Bal et al. combined with  Fabregas et al. applied to claim 1 above,  Fig. 1 of Bal et al. further discloses wherein receiving (receiving by BIST 32) and processing (processing by  BIST 32) the diagnostic signal (Digital analyzer 48; Col. 4 lines 1-9 “the digital analyzer circuit 48 to compare the multi-bit digital result signal 44 to the desired digital signal. Any deviation there between identified by the digital analyzer circuit 48 is indicative of error to the BIST 32”) comprises: interrupting (cut in by V1 by digital Recombiner 42) the measurement mode (measured of Y1 ) to initiate the diagnostic mode (digital analyzer 48), wherein no more than one digital output (Y3; pulse code modulated “PCM” content in Y3 Col. 6 lines 46-56) at the target sampling rate (target sampling rate of Y3 by reduce rate of decimate filter 108 of 42; see Fig. 4) is lost (no loss of “PCM”; Col. 6 lines 46-56) to the diagnostic mode (analyzer 48).  
Regarding claim 14. Fig. 1 of Bal et al. discloses a system for real-time diagnosing (real-time of digital analyzer 48; Col. 1-9) of an analog sensor measurement (Delta-sigma 48 that sensing the analog signal S 36 for measurement “BIST” 10), the system (14) comprising: at least one sensor (digital Stimuli Generator 34 is an electronic device that sensing voltage or current of Data In and generate an analog sensing measurement signal S 36) that generates an analog signal (36 S) indicative of a variable (in an electronic circuit 14  analog signal S36 is an indicative of  variable signal for build-in-self-test “BIST”; also  see variable waveform of analog signal above defined by Wikipedia ) being measured (being measured by BIST10) ; an analog-to-digital converter (38), in communication with the at least one sensor (34), that converts the analog signal (36 S)  into digital samples measured (Y1) at an oversampling rate (Col. 6 lines 44-45 discloses oversampling rate of Y1); 17LEAR 60776 PUS160776-USA-1 a pre-processor (42) that receives the digital samples (Y1), during a measurement mode (measurement of Y1), and generates a digital output (Y3)  at a target sampling rate (target sampling rate of Y3; Col. 6 lines 45-56), wherein the oversampling rate (Col. 6 lines 44-45 discloses oversampling rate of Y1 ) is N times  (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) the target sampling rate (target sampling rate of Y3; Col. 6 lines 45-56); and a controller (BITS Control circuit 32) configured to receive and process a diagnostic signal (Col. 3 lines 30-33), during a diagnostic mode (32, Col. 3 lines 45-47), wherein a last digital output (Y3) prior to the diagnostic mode (48) is computed (42) from less than N (reduced ratio of between input sample rate of  Y1 and target sample rate of Y3; Col. 6 lines 45-64) previously measured digital samples (Y1).  
However, Bal et al. does not disclose the variable signal (S 36) indicative of a physical variable as claimed.
Fig. 1 of Fabregas et al.  discloses during a measurement mode, an analog signal 	(Variable of Vin from Sensor 16) indicative of a physical variable (paragraph 0018) being measured; converting (ADC 12) the analog signal into digital samples measured (output samples of ADC 12). 
Bal et al. and Fabregas et al. are common subject matter of testing for analog-to-digital converter; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Fabregas et al. into Bal. et al. for the purpose of providing a sensor signal indicative of a physical measured quantity of ADC (paragraph 0010 of Fabregas et al.). 

Regarding claim 15. Bal et al. combined with Fabregas et al. applied to claim 14 above, Fig. 1 of Bal et al. further discloses wherein a first digital output (X) following the diagnostic mode (analyzer 48) is computed from less than N (Col. 6 lines 45-56 disclosed the reduced rate of Y3 by Decimation Filter 108 in 42; see Fig. 4; therefore, digital output X has the same sampling rate of Y3 which is less than sampling rate of Y1) previously measured digital samples (Y1).  
Regarding claim 18. Bal et al. combined with Fabregas et al. applied to claim 1 4above, Fig. 1 of Bal et al. further discloses wherein the controller (32) is further configured to interrupt (cut in by V1 by digital Recombiner 42) the measurement mode (measured of Y1) to initiate the diagnostic mode (32, Col. 3 lines 45-47), wherein no more than one digital output (Y3; pulse code modulated “PCM” content in Y3 Col. 6 lines 46-56) at the target sampling rate (target sampling rate of Y3 by reduce rate of decimate filter 108 of 42; see Fig. 4) is lost (no loss of “PCM”; Col. 6 lines 46-56) to the diagnostic mode (analyzer 48).  

Allowable Subject Matter
5.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the digital output is computed as an average value of up to N previously measured digital samples.  
6.	Claims 4-8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 4, prior art does not teach further comprising: detecting whether a diagnostic inhibitor is present preventing the diagnostic mode from being initiated; and initiating the diagnostic mode in an absence of any diagnostic inhibitors.  
7.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein a digital output lost during diagnostics is replaced using one of a moving average, a previously known good sample, and an interpolation from previous measures.  
8.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 11, prior art does not teach: wherein the diagnostic mode is performed using a single sample of the diagnostic signal and a corresponding digital output at the target sampling rate is interpolated from remaining digital samples to prevent any loss of digital outputs at the target sampling rate.  
9.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein the digital output is computed as an average value of up to N previously measured digital samples.  
10.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach: wherein the controller is further configured to: detect whether a diagnostic inhibitor is present preventing the diagnostic mode from being initiated; and initiate the diagnostic mode in an absence of any diagnostic inhibitors. 
11.	Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 19, prior art does not teach wherein the diagnostic mode is performed using a single sample of the diagnostic signal and a corresponding digital output at the target sampling rate is interpolated from remaining digital samples to prevent any loss of digital outputs at the target sampling rate. 









Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

11/29/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845